PER CURIAM.
Having determined that the Florida Rules of Appellate Procedure do not provide for an appeal from the non-final order challenged herein, we have elected to treat the notice of appeal as a petition for writ of prohibition since appellant is challenging the authority of the trial court judge, a county court judge temporarily assigned as a circuit court judge, to act as a circuit court judge in these proceedings. The petition for writ of prohibition is denied on the authority of State of Florida ex rel. Treadwell v. Hall, 274 So.2d 537 (Fla.1973).
LETTS, C. J., and ANSTEAD and GLICKSTEIN, JJ., concur.